Opinion filed December 15, 2016




                                       In The


        Eleventh Court of Appeals
                          ______________________

       Nos. 11-16-00145-CR, 11-16-00146-CR, 11-16-00147-CR,
         11-16-00148-CR, 11-16-00149-CR, 11-16-00150-CR,
         11-16-00151-CR, 11-16-00152-CR, 11-16-00153-CR,
        11-16-00154-CR, 11-16-00155-CR, & 11-16-00156-CR
                      ______________________

                 MEGHAN LEANNE GARZA, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 161st District Court
                                  Ector County, Texas
   Trial Court Cause Nos. B-16-0293-CR, B-16-0294-CR, B-16-0295-CR,
B-16-0296-CR, B-16-0297-CR, B-16-0298-CR, B-16-0299-CR, B-16-0300-CR,
      B-16-0301-CR, B-16-0302-CR, B-16-0303-CR, & B-16-0304-CR


                     MEMORANDUM OPINION
      Meghan Leanne Garza has been indicted for attempted capital murder in all
twelve causes at issue in these appeals. In each appeal, she attempts to appeal from
an order in which the trial court denied her pretrial motion to reduce the amount of
her bond. We dismiss the appeals.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). The interlocutory order issued by
the trial court in the causes before us related only to Appellant’s motion to reduce
the amount of her pretrial bond. The appellant in Ragston likewise attempted “an
interlocutory appeal of the trial court’s order on his motion for bond reduction.” 424
S.W.3d at 50–51. The Court of Criminal Appeals addressed the issue of the
jurisdiction of the court of appeals and affirmed the dismissal of the appeal for want
of jurisdiction. Id. The Court of Criminal Appeals specifically held: “There is no
constitutional or statutory authority granting the courts of appeals jurisdiction to hear
interlocutory appeals regarding excessive bail or the denial of bail.” Id. at 52.
      When these appeals became at issue, the clerk of this court wrote Appellant
and informed her that it did not appear that this court had jurisdiction in these causes.
We requested that Appellant respond and show grounds to continue the appeals.
Appellant has filed a response in each cause and requests that this court either
(1) “treat her brief as if it is an appeal from a denial of a request for a writ of habeas
corpus” or (2) “allow her to amend her brief to assert her claim as one for habeas
corpus.” We are not authorized to do either.
      The appellant in Ragston similarly suggested that the court of appeals treat his
motion for bond reduction as the equivalent of an application for writ of habeas
corpus. Ex parte Ragston, 402 S.W.3d 472, 479 (Tex. App.—Houston [14th Dist.]
2013), aff’d, 424 S.W.3d 49 (Tex. Crim. App. 2014). The court of appeals noted
that the proper method to challenge the denial or the excessiveness of bail, whether
prior to trial or after conviction, is by way of habeas corpus. Id. at 477 n.3 (citing
Ex parte Gray, 564 S.W.2d 713, 714 (Tex. Crim. App. [Panel Op.] 1978)). The
court of appeals rejected Ragston’s request to treat his motion as a writ of habeas
                                            2
corpus as the motion did not contain the requisites of a habeas and had not been
treated as such by the parties or the trial judge. Id. at 479 (citing Gray, 564 S.W.2d
at 714). We likewise must reject Appellant’s request to treat her brief as if it is an
appeal from the denial of a request for a writ of habeas corpus.
      Because we would have no jurisdiction in these causes even if Appellant had
filed them as original writs of habeas corpus in this court, we also decline
Appellant’s request to allow her to amend her brief in each appeal to assert her claim
as one for habeas corpus. This court’s authority to exercise original jurisdiction is
limited. See TEX. CONST. art. V, §§ 5, 6 (providing that the Court of Criminal
Appeals has the power to issue writs of habeas corpus and that intermediate courts
of appeals only have original jurisdiction as prescribed by law); TEX. GOV’T CODE
ANN. § 22.221 (West 2004) (limited writ powers granted to the courts of appeals).
An intermediate appellate court “does not possess original habeas corpus jurisdiction
of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—
Amarillo 2009, no pet.); see Ex parte Enriquez, 2 S.W.3d 362, 363 (Tex. App.—
Waco 1999, orig. proceeding). We note that the Texas Code of Criminal Procedure
provides that a person who is confined after indictment on a felony charge may apply
for a writ of habeas corpus in the district court in which he is indicted. TEX. CODE
CRIM. PROC. ANN. art. 11.08 (West 2015). Appellant did not file an application for
a writ of habeas corpus in the causes below.
      For the above reasons, we dismiss these appeals for want of jurisdiction.


                                                    PER CURIAM
December 15, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          3